Citation Nr: 0912247	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service compensation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1962 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.


FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically 
related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran dated in July 2005 that addressed all notice 
elements.  

The Veteran did not receive notice of the information and 
evidence necessary to establish a disability rating and an 
effective date in the event entitlement to service connection 
was established as required by the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   The Board finds, 
however, that the Veteran was not prejudiced by this VCAA 
error as the denial of the service connection claims in this 
appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.   The Veteran was afforded a 
VA examination in October 2005 accompanied by a review of the 
claims folder. Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the Veteran's claims folder).  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.  

Analysis of the Merits

The Veteran seeks service connection for bilateral hearing 
loss. Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied. The Veteran's hearing loss 
disability is not etiologically related to service. 
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995). 

In addition to the provisions regarding service connection 
discussed above, certain diseases, including sensorineural 
hearing loss, may be presumed incurred in service if shown to 
have manifested to a compensable degree within one year after 
the date of separation from service. 38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38  C.F.R. § 
3.385.  

Prior to a recitation of the evidence in this case, it should 
be noted that before November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  
Therefore, in order to facilitate data comparison, the ASA 
standards (in parentheses) noted on the induction physical 
examination have been converted to ISO-ANSI standards.

There is no record of an audiogram at the Veteran's April 
1962 enlistment report.  However, the enlistment exam shows 
that the Veteran scored 15 out of 15 on the whisper voice 
test performed at that time.  

An audiogram was performed in November 1962, shortly after 
enlistment, and at that time, the Veteran's puretone 
threshold values, in decibels, were as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
(-10) 0
(-10) 0
(-10) 0
(-10) -5
Left ear
(0) 10
(-5) 5
(-10) 0
(-10) -5

The Veteran was given another audiogram at separation in 
March 1965.  At that time, the Veteran's puretone threshold 
values, in decibels, were as follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
(-10) 0
(-10) 0
(-5) 5
(0) 5
Left ear
(0) 10
(0) 10
(-5) 5
(-5) 0

The Veteran was afforded a VA examination to assess his 
hearing loss in October 2005.  The exam report reflects that 
the Veteran stated that he was around a lot of heavy 
artillery, such as machine guns, while on active duty.   The 
Veteran also reported that he was part of the paratroopers 
and drove truck loading C-130s while their engines were 
running at full force.  Following military service, the 
Veteran reported that his occupations have primarily been in 
law enforcement and construction.  

The Veteran underwent an audiogram at that time.  The results 
of that exam, in puretone thresholds, in decibels, are as 
follows:


1000 HERTZ
2000 HERTZ
3000 HERTZ
4000 HERTZ
Right ear
45
75
85
85
Left ear
45
80
85
85

The average puretone thresholds are 72.5 decibels in the 
right ear and 74 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and of 64 percent in the left ear.

As the Veteran's left and right ear auditory thresholds were 
greater than 40 decibels at all levels, and his speech 
recognition scores were bilaterally less than 94 percent, the 
Board finds this qualifies as a current bilateral hearing 
disability under 38 C.F.R. § 3.385.

The VA examiner found that the Veteran had significant high 
frequency sensorineural heating loss.  However, the examiner 
opined that it is hard to determine the etiology of the 
Veteran's hearing loss as his hearing was within normal 
limits upon discharge from service.  Given the Veteran's 
occupations in construction and law enforcement, the examiner 
concluded that the Veteran's hearing loss was less likely 
than not due to his military service.  

The Veteran submitted a lay witness statement dated in July 
2005, in which his brother stated that he spent time with the 
Veteran in 1967, two years after the Veteran separated from 
service in 1965.  At that point, the witness did not notice 
any hearing problems.  However, in 1969 and 1970, the witness 
noted that the Veteran would ask him to speak up or repeat 
things that he had said.  The statement also reflected that 
the Veteran had told the witness that he had worked behind       
C-130s as they were running their engines and was exposed to 
noise on the firing range.  The witness opined that the 
Veteran's hearing has steadily worsened over the years and 
that he fully believes it is a direct result of the noise 
exposure the Veteran encountered while on active duty.   

The Board has considered the witness statement, as well as 
the Veteran's own statements in this case on whether the 
disorder claimed is due to service; however, as neither the 
Veteran nor his witness has a medical background and 
training, their statements on the issue of causation is not 
dispositive absent supporting evidence. See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

The Board finds that the Veteran's bilateral hearing loss is 
unrelated to service.  A hearing loss disability was not 
incurred during or within one year following separation from 
service; therefore, no presumption applies.  

The earliest evidence of record regarding the Veteran's 
hearing loss is from his brother's witness statement, which 
states that he noticed the Veteran having problems with his 
hearing four to five years after service.  His brother 
specifically noted not noticing hearing loss when the 
brothers spent time together two years after service.  
   
It was not until his VA examination in October 2005 - 40 
years after separation - that the Veteran had a diagnosed 
bilateral hearing loss disability.  While not a dispositive 
factor, a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, between his separation 
in 1965 and his diagnosis in 2005, the Veteran worked in 
noisy environments, including construction and law 
enforcement.  

The Board agrees with the VA audiologist, finding no nexus 
between the Veteran's active duty service and his current 
bilateral hearing loss disability.  The record does not 
contain another nexus opinion refuting this opinion.  The 40 
year period between separation and diagnosis of bilateral 
hearing loss is a strong indication that the Veteran's 
disability was not caused by active duty service.  
 
As the Veteran is not shown to meet the criteria for a 
bilateral hearing loss disability for VA purposes, the claim 
for service connection for bilateral hearing loss must be 
denied. In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application in the instant appeal. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


